                 Case 19-31564-lkg               Doc 65                 Filed 08/31/20                   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                              )
                                                                    )                   Chapter 13
TEDDY A. GOODMAN and                                                )
DARLA K. GOODMAN,                                                   )
                  Debtors.                                          )                   BK 19-31564
                                                                    )

                     AGREED ORDER RESOLVING DEBTORS’
             OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE
               FILED BY REAL TIME RESOLUTION ON AUGUST 3, 2020

         The parties announce to the Court that they have reached an agreement concerning the

Debtors’ Objection to Notice of Mortgage Payment Change filed by Real Time Resolution on

August 3, 2020, the terms and conditions of which are as follows:

         1. Parties are in agreement that the monthly payment due and owing to Real Time

Resolution, notwithstanding any Notice of Mortgage Payment Change to the contrary, for July,

2020 was $226.25 and for August, 2020 was $229.39.

         2. Each party will bear its own costs and attorney’s fees.

         3. The hearing on September 10, 2020, is hereby canceled.

         4. Counsel for the moving party shall serve a copy of this Order by mail to all interested

parties who were not served electronically.

ENTERED: August 31, 2020
                                              /s/ Laura K. Grandy
                               __________________________________________________________________________________________

                                UNITED STATES BANKRUPTCY JUDGE/4
Agreed to:

/s/ Russell C. Simon                                                      /s/ Ronald A. Buch
Chapter 13 Trustee                                                        Debtors’ Counsel

/s/ Dana O’Brien
Counsel for Real Time Resolution
